DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s allowed application 17/062161 is similar but distinct from the current application so a Double Patenting rejection is not warranted as features that are distinct are part of the reason this application is allowable.

The closest prior art is shown below.
Shin (US 2021/0274536 and 2021/0243731) teaches a multi transport block scheduling and they also state that there can be more than 8 HARQ processes (Paras. 5-8 and 686), but they provide no guidance on dividing the HARQ processes into two or more groups when there are more than 8 HARQ process and providing a first and second delay to signify the time delay between the grant and the DL/UL communication and the time between the DL/UL communication and the receipt of the ACK.

Meng (US 2018/0054819) teaches using 8 HARQ processes (Para. 40), but he does not provide guidance on more than 8 processes and dividing the HARQ processes into two or more groups when there are more than 8 HARQ process and providing a first and second delay to signify the time delay between the grant and the DL/UL communication and the time between the DL/UL communication and the receipt of the ACK.

Roessel (US 2018/0254851) teaches using 8-12 HARQ processes (Para. 50), but he does not provide guidance on dividing the HARQ processes into two or more groups when there are more than 8 HARQ process and providing a first and second delay to signify the time delay between the grant and the DL/UL communication and the time between the DL/UL communication and the receipt of the ACK.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants claims filed on 2/24/2021 have been fully considered and have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, determining a number of hybrid automatic repeat request (HARQ) processes in a HARQ cycle; upon determination that the number of HARQ processes is greater than 8 and the HARQ processes are divided into two or more HARQ process groups, specifying a first delay indicative of time between transmission of a MTBG and commencement of a data transmission; and specifying a second delay indicative of time between the data transmission and receipt of an acknowledgement (ACK), as substantially described in independent claims 1, 9, and 15.  
These limitations, in combination with the remaining limitations of claims 1, 9, and 15, are not taught nor suggested by the prior art of record. Claims 2-8, 10-14, and 16-20 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474